January 11, 2008


Mr. Baxter W. Banowsky
Banowsky & Levine
12001 N. Central Expressway, Suite 790
Dallas, TX 75243
Mr. R. Lynn Fielder
Fisk & Fielder, P.C.
2710 Stemmons Freeway, Suite 400
Dallas, TX 75207

RE:   Case Number:  05-0849
      Court of Appeals Number:  05-04-01047-CV
      Trial Court Number:  DV 00-09339-K

Style:      PAJ, INC. D/B/A PRIME ART & JEWEL
      v.
      THE HANOVER INSURANCE COMPANY

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Jim Hamlin    |
|   |Ms. Lisa Matz     |
|   |Ms. Elizabeth     |
|   |Bloch             |
|   |Mr. Frederick B.  |
|   |Wulff             |
|   |Mr. Douglas       |
|   |Alexander         |